In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-20-00076-CR
       ___________________________

  MUQTASID ABDUL QADIR, Appellant

                        V.

            THE STATE OF TEXAS


   On Appeal from the 213th District Court
          Tarrant County, Texas
        Trial Court No. 0591998D


Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Muqtasid Abdul Qadir attempts to appeal from the February 19,

2020 order signed by Judge David L. Evans, Presiding Judge of the Eighth

Administrative Judicial Region of Texas, denying Appellant’s motion to recuse the trial

judge.1 On April 8, 2020, we notified Appellant of our concern that we lack jurisdiction

over the appeal because the stand-alone interlocutory order denying the recusal motion

is not appealable. See, e.g., Fineberg v. State, No. 05-20-00163-CR, 2020 WL 2110667, at

*4 (Tex. App.—Dallas May 4, 2020, no pet.) (mem. op., not designated for publication);

Mediano v. State, No. 03-20-00176-CR, 2020 WL 1792218, at *1 (Tex. App.—Austin

Apr. 9, 2020, no pet.) (mem. op., not designated for publication). We stated that unless

Appellant or any party filed a response showing grounds for continuing the appeal on

or before Monday, April 20, 2020, the appeal could be dismissed for want of

jurisdiction. See Tex. R. App. P. 44.3. Appellant has not filed a response.

      Appellate courts lack jurisdiction to review interlocutory orders absent express

statutory authorization. Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014);

Mediano, 2020 WL 1792218, at *1. No statute authorizes an appeal from a stand-alone

order denying a motion to recuse. Fineberg, 2020 WL 2110667, at *4.


      1
         More than twenty years ago, Appellant was convicted of murdering his
girlfriend. In March 2020, this court affirmed the September 4, 2019 denial of his fourth
motion for postconviction DNA testing. See Qadir v. State, No. 02-19-00377-CR,
2020 WL 1174000, at *1 (Tex. App.—Fort Worth Mar. 12, 2020, pet. ref’d) (mem. op.,
not designated for publication).


                                            2
      Further, Rule of Civil Procedure 18a, which applies in criminal cases, DeLeon v.

Aguilar, 127 S.W.3d 1, 5 (Tex. Crim. App. 2004) (orig. proceeding), indicates that

interlocutory appeals from orders denying recusal are not allowed. Specifically, Rule

18a(j)(1)(A) provides that “[a]n order denying a motion to recuse may be reviewed only

for abuse of discretion on appeal from the final judgment.” Tex. R. Civ. P. 18a(j)(1)(A)

(emphases added); see Green v. State, 374 S.W.3d 434, 446 (Tex. Crim. App. 2012)

(dismissing appeal from order denying recusal of trial judge who determined

defendant’s competency to be executed and holding that order denying recusal could

be reviewed only on appeal from final judgment determining competency).

Accordingly, we dismiss this appeal for want of jurisdiction.



                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 10, 2020




                                           3